IN THE UNITED STATES BANKRUPTCY
COURT FOR THE EASTERN DISTRICT OF
TENNESSEE

IN RE:
SCOTTY DWIGHT BOATMAN = Case No.: 3:19-bk-33027-SHB

Debtor Chapter 13
Judge Suzanne H. Bauknight

 

MOTION OF THE CITY OF KNOXVILLE AND KNOX COUNTY
FOR RELIEF FROM THE AUTOMATIC STAY

 

Notice is hereby given:

A hearing will be held on the foregoing motion on October 2, 2019 at 9:00 a.m. in
Courtroom 1-C, First Floor, Howard H. Baker, Jr. United States Courthouse, 800
Market Street, Knoxville Tennessee 37902.

Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have on in this bankruptcy case. If you do not have an
attorney, you may wish to consult an attorney.

If you do not want the court to grant the relief requested, your or your attorney must
attend this hearing. If you do not attend the hearing, the court may decide that you do
not oppose the relief sought in the City of Knoxville’s Motion to Dismiss and may
enter an order granting that relief

 

 

 

 

Comes the creditors, the City of Knoxville, Tennessee and Knox County,
Tennessee, (“Creditors”) by and through counsel, and moves this court pursuant to 11
U.S.C. §362(d)(4) for relief from the automatic stay and the co-debtor stay for a period
of one hundred and eighty days to sell the properties listed below at auction on November
1*', 2019 at 10:00 a.m. In support of their motion for relief from the automatic stay, the

City of Knoxville, Tennessee and Knox County, Tennessee state as follows:

1of9
A. This motion concerns the following properties (the “Properties”):

a.

According to the records of the Knox County Register of Deeds, the
following properties are owned jointly by Debtor and Kristi Boatman,
aka Kristi Burchell.
1. 5100 Wyndcroft Lane, parcel ID no. 083CBO001

li. 5201 Shady Dell Trail, parcel ID no. 071NE035

ii1. 5206 East Sunset, parcel ID no. 071INE003

iv. 4728 Holston Drive, parcel ID no. 0710A017

v. 0 Holston Drive, parcel ID no. 0710A014

vi. 5111 Asheville Highway, parcel ID no. 071JE031

vil. 5004 McIntyre Road, parcel ID no. 071AJ010
viii. O McIntyre Road, parcel ID no. 071 AJO11

ix. 2328 Lawson Avenue, parcel ID no. 082AB016

x. 437] River Landing, parcel ID no. 083-01708
A copy of each of the deeds except for 5201 Shady Dell Trail
(071NE003) is attached and labelled Exhibit A.
The property located at 5111 Asheville Highway (071JE031) is owned
by Kristi Boatman but Debtor may have a marital interest in it.
The Property located at 5201 Shady Dell Trail (071NE003) is
apparently owned by Debtor and Kristi Boatman although they never
filed their deed in the office of the Knox County Register of Deeds.
The Creditors assert a security interest imposed on all of the real

properties listed in subsection ‘a’ of this paragraph. The security
interest is the len for real property taxes automatically created,
perfected, and of priority to all of the liens pursuant to Tenn. Code

Ann. §67-5-2101 et. seq. See attached Exhibit B.

B. Unpaid Balance:

a.

There is currently an unpaid balance of real property taxes owed to the
City of Knoxville for all of the properties listed above in the total
amount of $82,879.92. This amount will increase on the first day of
each future month due to the accrual of interest on the base tax. A
statement of the unpaid balance of the creditor's claim for delinquent
real property taxes owed to City of Knoxville is included in the
Affidavit of Roberta Painter, which is attached and labelled Exhibit C,
and is incorporated herein.

There is currently an unpaid balance of real property taxes owed to
Knox County for all of the properties listed above in the total amount
of $95,673.10. This amount will increase on the first day of each future
month due to the accrual of interest on the base tax. A statement of the
unpaid balance of the creditor's claim for delinquent real property taxes
owed to Knox County is included in the Affidavit of Linda McGinnis,

which is attached and labelled Exhibit D, and is incorporated herein.

3 0f 9
C. Filing History:

a. Debtor filed Chapter 13 case 3:15-bk-32766-SHB on September 14,

2015.

li.

lil.

iv.

The tax sale was set to sell Debtor's properties on September
15, 2015, but the Creditors in the motion at bar withdrew
Debtor’s properties from the tax sale as required by the
automatic stay.

Debtor filed a motion to dismiss his own bankruptcy on
September 22, 2019 because “Subsequently, after meeting with
counsel to prepare the schedules and Chapter 13 Plan, the
undersigned counsel determined that Debtor’s self-employment
income is not sufficient to be able to make the requisite Chapter
13 Plan payments to remain in a viable case.”

On September 24, 2015, this court ordered “The motion is
granted. Debtor shall, within 10 days, pay the $310 filing fee
required at the commencement of the case.” As of the filing of
this motion, Debtor has still not paid the $310 filing fee and is
in violation of the order of September 24, 2015. The order is
attached and labelled Exhibit E. The filing fee statement is
attached and labelled Exhibit F.

Following this dismissal, Debtor did not has not paid any real

property taxes on the Properties.
b. Debtor's spouse or co-property owner Kristy Boatman, aka Kristi

Burchell, (“Burchell”) filed Chapter 13 case 3:16-bk-32287-SHB on

August 1, 2016.

1.

il.

lil.

The next tax sale (which was less than one year from the filing
of the Debtor’s petition) was set to sell Debtor’s properties on
August 1, 2016, but the Creditors in the motion at bar withdrew
Debtor’s properties from the tax sale as required by the
automatic stay.

Burchell’s case was converted from a Chapter 13 to a Chapter
7 on November 17, 2016, and she received a discharge on March
8, 2017.

Burchell has also not paid any real property taxes since filing
her petition for bankruptcy. The order of discharge is attached

and labelled Exhibit G.

c. Debtor filed Chapter 13 case 3:19-bk-33027-SHB (the case at bar) on

September 17, 2019.

i.

il.

The tax sale was set sell Debtor's properties on September 17,
2019, but the Creditors in the motion at bar withdrew Debtor’s
properties from the tax sale as required by the automatic stay.

Just like Debtor’s previous Chapter 13, Debtor did not pay a
filing fee and Debtor did not file schedules when he filed his

bankruptcy petition.

Sof9
D. Basis for the relief sought:

a.

11 U.S.C. §362(d)(4)(B) states “On request of a party in interest and
after notice and a hearing, the court shall grant relief from the stay
provided under subsection (a) of this section, such as by terminating,
annulling, modifying, or conditioning such stay-- with respect to a stay
of an act against real property under subsection (a), by a creditor whose
claim is secured by an interest in such real property, if the court finds
that the filing of the petition was part of a scheme to delay, hinder, or
defraud creditors that involved either-- multiple bankruptcy filings
affecting such real property.”

Creditors allege that Debtor and Burchell have taken a tag-team
approach to filing bankruptcies in a scheme to delay and hinder
Creditors by filing multiple filings to avoid paying their real
property taxes and to avoid the consequences of not paying their
real property taxes. The second relevant tax was scheduled less than
one year after Debtor’s first bankruptcy, and therefore he probably
would have had difficulty defending against a motion for relief from
the automatic stay or a motion to dismiss a new bankruptcy. So,
instead of Debtor filing a petition, Burchell filed her petition for
bankruptcy, which covered the same property. Now that it has been
only a little over two years since Burchell received a discharge from
the Chapter 7 bankruptcy, Burchell would have a difficult time

defending against a motion to dismiss due to the fact that she would be
barred from receiving a discharge per 11 U.S.C.A §727(a)(8) or 11
U.S.C.A. §1328(f)(1). So, Debtor has again filed a bare-bones, 11"
hour, no-fee, petition for a Chapter 13.

The Creditors in this motion were created to improve the lives of the
people who live or work within their borders, and are committed to the
principal that the U.S. Bankruptcy laws and the U.S. Bankruptcy courts
were created to give citizens the opportunity to re-start their financial
lives by benefiting from a discharge order and the injunctions it
imposes, but Debtor appears to be using the bankruptcy laws and courts
in order to hinder and delay, rather than to address his debts in the
orderly manner that bankruptcy laws make available.

Knox County spent approximately $1,800 to advertise the sale of
Debtor's properties for delinquent taxes. In addition, the schedules of
the Knox County Trustee and support staff of the Knox County Trustee,
the schedule of the Knox County Clerk and Master and support staff of
the Knox County Clerk and Master, as well as the availability of the
Large Assembly Room of the City County Building had to align.
Marshalling the resources and personnel necessary to hold a tax sale is
a difficult and costly endeavor, and therefore an expedited hearing to
determine whether Debtor’s case should be dismissed could spare

Knox County from having wasted staff time and resources.

7 0f9
E. Co-Debtro Stay

a. Creditors also move for relief from the co-debtor stay imposed by 11
U.S.C. 1301 pursuant to 11 U.S.C. 1301(c)(3) which states: “On
request of a party in interest and after notice and a hearing, the court
shall grant relief from the stay provided by subsection (a) of this
section with respect to a creditor, to the extent that--such creditor's
interest would be irreparably harmed by continuation of such stay.

b. Creditors state that they would be irreparably harmed by if the stay is
lifted as to the Debtor while also not lifted as to the Co-Debtor,
Burchell, because they would not be able to conduct the auction as
planned, would incur addition expenses, would lose additional staff
time, and would increase tax delinquencies that would become the

minimum bid for the properties to be auctioned.

HHH
WHEREFORE, movants prays for

A. the entry of an order that grants relief from the automatic stay and the co-debtor stay
for the properties listed above;

B. that the order for relief can be filed in the office of the Knox County Register of
Deeds and that will remain in effect for one hundred and eighty days following the
entry of the order;

C. that the Knox County Clerk and Master shall hold all excess funds in trust and shall
disburse them by order of the Chancery Court until such time as the funds escheat to
the State of Tennessee if held for the time required to escheat to the state as required
by state law; and

D. that the fourteen (14) day stay period provided for in Rule 4001(a)(3) of the Federal

Rules of Bankruptcy Procedure be waived.

This 19" day of September, 2019.

J rif Soe

    

  

 

DANIEL A. SANDERS (BPR# 027514) ‘S GORDON (BPR#019400)
Deputy Law Director Delinquent Tax Attorney

Counsel for Knox County, Tennessee Counsel for the City of Knoxville

P.O. Box 70 P.O. Box 1631

Knoxville, Tennessee 37901 Knoxville, Tennessee 37901

(865) 215-2305 (865) 215-2050

9 of 9
CERTIFICATE OF SERVICE

The undersigned hereby certified that a true and exact copy of the Motion of the City
of Knoxville and Knox County for Relief from the Automatic Stay, Copies of the
Attachments and the Proposed Order Granting Relief from the Automatic Stay were
served upon the following either by electronic filing system and/or by first class
United States mail postage prepaid on this the 19" day of September, 2019.

Kristi Lynn Burchell (U.S. Mail)
2915 LaVillas Drive, Unit 707
Knoxville, TN 37917

Scotty Dwight Boatman (U.S. Mail)
5201 Shady Dell Trail
Knoxville, TN 37914

R. Deno Cole (ECF & U.S. Mail)
McGehee, Cole, Guindi & Walling,PC
P. O. Box 57

Knoxville, TN 37901

Sanders, Esq.(U.S. Mail) Deputy

Law Director

Attorney for the Knox County Trustee
Office of the Knox County Law Director
400 Main Street, Suite 612

Knoxville, Tennessee 37902-2405

Comcast (U.S. Mail)
5720 Asheville Highway
Knoxville, TN 37924

Convergent Outsourcing (U.S. Mail)
800 SW 39th Street
Renton, WA 98057

First Tennessee Bank (U.S. Mail)
PO BOX 1545
Memphis, TN 38101

Robert J. Solomon (ECF & U.S. Mail)
Solomon Baggett, LLC

Attorney for First Tennessee Bank NA
3763 Rogers Bridge Road

Duluth, GA 30097

Gwendolyn M Kerney (ECF & U.S. Mail)
Chapter 13 Trustee

P. O. Box 228

Knoxville, TN 37901

Knox County General Sessions Court (Mail)
(Docket#: 75061G, 95905G, 89873G,
61989G

P.O. Box 2404

Knoxville, TN 37901-2404

United States Trustee (ECF & U.S. Mail)
800 Market Street, Suite 114

Howard H. Baker Jr. U.S. Courthouse
Knoxville, TN 37902

Tiffany A. Diiorio (ECF & Mail)
United States Trustee

800 Market St

Suite 114

Knoxville, TN 37902

All Creditors on attached Creditor Matrix
(U.S. Mail)

Lh.

Douglas Gordon, #019400
Attorney for the City of Knoxville
P.O. Box 1631

Knoxville, Tennessee 37901
(865) 215-2050
dgordon@knoxvilletn.gov
